                   Case 21-13197       Doc 19     Filed 07/09/21      Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Greenbelt Division)

In re:                                             :
                                                   :
DANILO G. CANLAS, SR. and                          :   Case No. 21-1-3197-MR
ANGELISA M. BOBADILLA-CANLAS,                      :   Chapter 13
                       Debtors.                    :
                                                   :

                         TRUSTEE’S OBJECTION TO DEBTORS’
                        CHAPTER 13 PLAN DATED MAY 13, 2021
                     _____________________________________________

         Timothy P. Branigan, Chapter 13 trustee in the above-captioned case (“Trustee”), pursuant

to section 1325 of the Bankruptcy Code and Bankruptcy Rule 3015(f) objects to confirmation of

the Debtors’ Chapter 13 plan dated May 13, 2021 (the “Plan”). In support of his opposition, the

Trustee respectfully represents the following:

         1.     The Debtors commenced this case under Chapter 13 on May 13, 2021. The Plan

proposes to pay $437.00 monthly for months 1 through 3 and the sum of $1,635.00 monthly for

months 4 through 60, for a gross funding of $94,506.00.

         2.     The Debtors’ Form 122C reflects that the Debtors have excess monthly income of

$1,587.56. The Plan fails to provide that all of the Debtors’ projected disposable income will be

applied to make payments to unsecured creditors under the Plan. The Plan does not satisfy the

requirements of section 1325(b)(1)(B) of the Bankruptcy Code.

         3.     The Debtors have failed to amend Statement of Financial Affairs Item 16 as

requested by the Trustee. At this time, the Debtors have failed to fully cooperate with the Trustee

as required under section 521(a)(3) of the Bankruptcy Code.

         4.     The Debtors must amend the Plan to sell the Harley and provide the proceeds of

sale to the Chapter 13 Trustee after the secured claim is paid in full.
                  Case 21-13197        Doc 19    Filed 07/09/21     Page 2 of 3




       5.      The Debtors’ monthly payments and vehicle insurance expenses for six vehicles is

not reasonable or necessary under the circumstances.

       6.      The Plan proposes to strip down the lien of Educational Systems Federal Credit

Union. Educational System. Educational Systems Federal Credit Union has filed a proof of claim

in the amount of $23,269.14 at 3.99% interest. The Debtors have failed to take any affirmative

action to effectuate the strip down.

       7.      The Plan proposes to strip down the lien of Navy Federal Credit Union. Navy

Federal Credit Union has filed a proof of claim in the amount of $4,708.22 at 6.09% interest. The

Debtors have failed to take any affirmative action to effectuate the strip down.

       8.      The Plan proposes to strip down the lien of Navy Federal Credit Union. Navy

Federal Credit Union has filed a proof of claim in the amount of $2,738.04 at 12.05% interest. The

Debtors have failed to take any affirmative action to effectuate the strip down.

       9.      The Plan proposes to strip down the lien of Harley Davidson. Harley Davidson has

filed a proof of claim in the amount of $9,479.89 at 8.25% interest. The Debtors have failed to

take any affirmative action to effectuate the strip down.

       10.     Accordingly, the Plan should not be confirmed.




                                                -2-
                 Case 21-13197       Doc 19     Filed 07/09/21     Page 3 of 3




PLEASE TAKE NOTICE THAT THIS OBJECTION MUST BE RESOLVED AT LEAST 2

BUSINESS DAYS PRIOR TO THE CONFIRMATION HEARING. AFTER THAT TIME, THE

TRUSTEE MAY DECLINE TO ACCEPT MATERIALS THAT HE HAS REQUESTED FROM

THE DEBTORS.        THE TRUSTEE MAY DECLINE TO DISCUSS THE CASE AT THE

CONFIRMATION HEARING.                 THE DEBTORS SHOULD EXPECT THAT ANY

UNRESOLVED OBJECTION WILL BE HEARD BY THE COURT.

                                                    Respectfully submitted,


July 8, 2021                                        /s/ Timothy P. Branigan
                                                    Timothy P. Branigan (Fed. Bar No. 06295)
                                                    Chapter 13 Trustee
                                                    9891 Broken Land Parkway, #301
                                                    Columbia, Maryland 21046
                                                    (410) 290-9120

                                     Certificate of Service

I hereby certify that the following persons are to be served electronically via the CM/ECF system:

Susan M. Wyckoff, Esq.

I caused a copy of the pleading above to be sent on July 9, 2021 by first-class U.S. mail, postage
prepaid to:

Danilo G. Canlas, Sr.
Angelisa M. Bobadilla-Canlas
9911 Caltor Lane
Fort Washington, MD 20744


                                                    /s/ Timothy P. Branigan
                                                 Timothy P. Branigan (Fed. Bar No. 06295)




                                              -3-
